        Case 2:18-cv-07446-MKB-CLP Document 6 Filed 01/04/19 Page 1 of 2 PageID #: 32

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                      Eastern District
                                                    __________         of of
                                                                District  New  York
                                                                             __________

                     YU ZHANG,                                       )
  on his own behalf and on behalf of others similarly                )
                      situated                                       )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No. 18-cv-07446 MKB-CLP
                                                                     )
                   CREATE GLORY, INC                                 )
                     d/b/a Akio Sushi                                )
                                                                     )
                                                 et al.              )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) See Rider




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: TROY LAW, PLLC
                                           John Troy
                                           41-25 Kissena Blvd, Suite 119
                                           Flushing, NY 11355

                                           Tel: (718) 762-1324

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.
                                                                                Douglas C. Palmer

                                                                               CLERK OF COURT
                  1/4/2019

Date:            XXXXXXX
                 01/04/2018                                                                     s/Kimberly Davis
                                                                                          Signature of Clerk or Deputy Clerk
Case 2:18-cv-07446-MKB-CLP Document 6 Filed 01/04/19 Page 2 of 2 PageID #: 33



                                              Full Caption
 TROY LAW, PLLC
 John Troy (JT 0481)
 41-25 Kissena Boulevard Suite 119
 Flushing, NY 11355
 Tel: (718) 762-1324
 Attorney for the Plaintiff, proposed FLSA Collective
 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------X
 YU ZHANG,
 on his own behalf and on behalf of others similarly
 situated
                                     Plaintiff,
                                     v.
 CREATE GLORY, INC
          d/b/a Akio Sushi;
 DINGWANG CHEN
                                     Defendants.
 ---------------------------------------------------------X

                                   Defendants’ Name with Address

CREATE GLORY, INC d/b/a Akio Sushi
71-45 Yellowstone Blvd, Forest Hills, NY 11375

DINGWANG CHEN
71-45 Yellowstone Blvd, Forest Hills, NY 11375




                                            Summons Rider
